NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


L.P.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4783
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



KELLY, LUCAS, and SALARIO, JJ., Concur.